Exhibit 10.3
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR QUALIFIED OR REGISTERED UNDER STATE SECURITIES OR
BLUE SKY LAWS. THESE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO DISTRIBUTION, AND NEITHER THESE SECURITIES NOR ANY INTEREST OR
PARTICIPATION HEREIN MAY BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR
OTHERWISE TRANSFERRED OR DISPOSED OF.
 
UNLESS PERMITTED UNDER CANADIAN SECURITIES LEGISLATION, THE HOLDER OF THIS
SECURITY MUST NOT TRADE THE SECURITY BEFORE THE DATE THAT IS 4 MONTHS AND A DAY
AFTER THE LATER OF (I) AUGUST 23, 2018, AND (II) THE DATE THE ISSUER BECOMES A
REPORTING ISSUER IN ANY PROVINCE OR TERRITORY OF CANADA.
 
STOCK APPRECIATION RIGHTS AGREEMENT
 
Stock Appreciation Rights Agreement (this “Agreement”) dated August 23, 2018
between AEMETIS, INC., a Delaware corporation (the “Corporation”), and THIRD EYE
CAPITAL CORPORATION, an Ontario corporation as administrative agent on behalf of
the Noteholders (the “Agent”). The Corporation and the Agent are collectively
referred to herein as the “Parties”).
 
WHEREAS:
 
(1) 
Goodland Advanced Fuels, Inc. (the “Borrower”), the Agent and the noteholders
party thereto entered into a Note Purchase Agreement dated June 30, 2017 as
amended by Amendment No. 1 to Note Purchase Agreement dated on or about June 28,
2018 (the “First Amendment”, and as may be further amended, restated,
supplemented or otherwise modified from time to time, the “NPA”);
 
(2) 
On the date of the NPA, each of the Corporation and Aemetis Advanced Products
Keyes, Inc. entered into a Limited Guaranty guaranteeing certain obligations of
the Borrower pursuant to the NPA;
 
(3) 
Pursuant to the First Amendment, the Corporation desires to provide incentive
cash compensation to the Noteholders in the form of Stock Appreciation Rights
(as defined below) as herein provided with a view to promoting an alignment of
the future interests of the Corporation and the Noteholders in connection with
the NPA; and
 
(4) 
It is a condition precedent to the effectiveness of the First Amendment that the
Corporation shall have executed and delivered this Agreement to the Agent for
the benefit of the Noteholders, and this Agreement is a Note Purchase Document.
 
NOW THEREFORE in consideration of the payment of $1.00, the mutual covenants
herein contained, and other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties hereto agree as follows:
 
Section 1     

Definitions
 
In this Agreement, the following terms shall have the following meanings
ascribed thereto:
 
“Business Day” means any day other than a Saturday, Sunday or statutory holiday
in New York City;
 
 
 

- 2 -
 
 
“Exercise Date” means the date 12 months following the date hereof (or, if not a
Business Day, then the next Business Day);
 
“Fair Market Value” means the volume weighted average price for a Share on the
Stock Exchange for the thirty (30) Trading Days immediately preceding the
applicable date;
 
“Grant Date” means the date hereof;
 
“Share” means a share of common stock of the Corporation, which are currently
listed for trading on the NASDAQ exchange, or such other share as may be
substituted therefor as a result of amendments to the articles of the
Corporation, arrangement, reorganization or otherwise, including any rights that
form a part of the common share or substituted share;
 
“Stock Appreciation Right” or “SAR” means a right granted to the Agent pursuant
to this Agreement that is represented by a bookkeeping entry on the books of the
Corporation, the value of which shall be calculated by reference to the Fair
Market Value and the terms of this Agreement;
 
“Stock Exchange” means the NASDAQ exchange, or if the Shares are not listed
thereon, such other stock exchange on which the Shares are listed, or if the
Shares are not listed on any stock exchange, then on the over-the-counter
market;
 
“Trading Day” means any date on which the Stock Exchange is open for the trading
of Shares and on which Shares are actually traded;
 
References to $ or “dollars” herein shall be to the lawful currency of the
United States. All other capitalized words used herein and not herein defined
shall have the meaning ascribed thereto in the NPA.
 
Section 2    

Grant of Stock Appreciation Right
 
The Corporation hereby irrevocably and unconditionally grants to the Agent, for
the ratable benefit of the Noteholders, 1,050,000 SARs. Each SAR shall not be
subject to vesting and, subject to the earlier exercise of the Call Option or
the Put Option, shall terminate on the Exercise Date following payment in full
of the Fair Market Value as contemplated in Section 5 hereof.
 
Section 3    

Call Option
 
(1) 
The Corporation shall have the right (the “Call Option”) to redeem or purchase
for cancelation each SAR at any time during the first 11 months following the
Grant Date. Upon such election, the Corporation shall make payment to, or to the
order of, the Agent by bank draft, certified cheque or wire transfer as directed
by the Agent, an amount equal to $2.00 for each SAR subject to such Call Option;
provided that the Corporation may elect to satisfy the Call Option by issuing
such number of Shares equal to: (A) the total cash consideration that would have
been payable pursuant to the Call Option, being $2,100,000, divided by (B) the
Fair Market Value per Share calculated as at the date of the Call Option
election. Such Shares shall be issued to, or at the direction of, the Agent for
the ratable benefit of the Noteholders. Any such election shall be irrevocable
and must be made in writing to the Agent by delivery of an election in the form
scheduled hereto.
 
(2) 
Upon election of the Call Option and payment thereof, the parties shall take
such further actions as necessary, and shall executed and deliver such
documents, instruments and agreements and do all such other acts and things as
may be reasonably required, in the opinion of the Agent and Corporation, to
codify and document the cancellation and termination of the SARs subject to such
Call Option.
 
 
 

- 3 -
 
 
 
 
Section 4    

Put Option
 
(1) 
The Agent shall have the right (the “Put Option”) to require the Corporation to
redeem or purchase for cancelation each SAR during the 11th month following the
Grant Date. Upon such election, the Corporation shall make payment to, or to the
order of, the Agent by bank draft, certified cheque or wire transfer as directed
by the Agent, an amount equal to $1.00 for each SAR subject to such Put Option.
Any such election shall be irrevocable and must be made in writing to the
Corporation by delivery of an election in the form scheduled hereto.
 
(2) 
Upon election of the Put Option and payment thereof by the Corporation, the
parties shall take such further actions as necessary, and shall executed and
deliver such documents, instruments and agreements and do all such other acts
and things as may be reasonably required, in the opinion of the Agent and
Corporation, to codify and document the cancellation and termination of the SARs
subject to such Put Option.
 
Section 5     

Exercise of SARs
 
(1) 
Subject to the earlier exercise of the Call Option or the Put Option, each SAR
shall be immediately exercised, with no further action or notice on behalf of
the Parties, on the Exercise Date.
 
(2) 
On the Exercise Date, each SAR represents an obligation of the Corporation to
pay to the Agent, for the ratable benefit of the Noteholders, an amount equal to
the Fair Market Value in cash.
 
(3) 
The Corporation shall pay the Fair Market Value to, or to the order of, the
Agent for the ratable benefit of the Noteholders, by bank draft, certified
cheque or wire transfer of immediately available funds on the Exercise Date.
 
(4) 
All payments by the Corporation under this Agreement shall be made free and
clear of and without deduction or withholding for any taxes.
 
Section 6  

Adjustments
 
In the event of any subdivision, consolidation, stock dividend, capital
reorganization, reclassification, exchange, or other change with respect to the
Shares, or a consolidation, amalgamation, merger, spin-off, sale, lease or
exchange of all or substantially all of the property of the Corporation or other
distribution of the Corporation’s assets to shareholders (other than the payment
of dividends in respect of the Shares), the Stock Appreciation Rights shall be
adjusted in such manner, if any, as the Agent may in its discretion deem
appropriate to preserve, proportionally, the Noteholders’ interests under this
Agreement with respect to the Stock Appreciation Rights.
 
Section 7
Non-transferable
 
(1) 
The SARs are non-transferable. No certificates representing the SAR’s will be
issued by the Corporation.
 
(2) 
Nothing contained in this Agreement, and no action taken pursuant to its
provisions, will create or be construed to create a trust of any kind or a
fiduciary relationship between the Corporation and the Agent or the Noteholders
or any other person.
 
 
 

- 4 -
 
 
Section 8   

Representations and Warranties of Agent on behalf of the Noteholders
 
The Agent, on behalf of each of the Noteholders, hereby represent and warrant to
the Corporation that on and as of the date hereof:
 
(1) 
This Agreement is made with it in reliance upon its representation to the
Corporation, which by its execution of this Agreement it hereby confirms, that
the securities represented by this Agreement (the “Securities”) to be received
by it will be acquired for investment by it and not with a view to the resale or
distribution of any part thereof, and that it has no present intention of
selling, granting any participation in, or otherwise distributing the same. By
executing this Agreement, it further represents that it has no contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to the
Securities.
 
(2) 
It understands that the Securities are not and will not be registered under the
U.S. Securities Act of 1933, as amended (the “Securities Act”) on the grounds
that the sale provided for in this Agreement and the issuance of Securities
hereunder are exempt from registration under the Securities Act pursuant to
Regulation S thereof or another exemption thereunder, and that the Corporation’s
reliance on such exemption is predicated on its representations set forth
herein.
 
(3) 
It believes that it has received all the information it considers necessary or
appropriate for deciding whether to enter into this Agreement. It further
represents that it has had an opportunity to ask questions and receive answers
from the Corporation regarding the terms and conditions of this Agreement and
the business, properties, prospects, and financial condition of the Corporation
and to obtain additional information necessary to verify the accuracy of any
information furnished to it or to which it had access.
 
(4) 
It represents that it is experienced in evaluating and investing in private
placement transactions of securities of companies in a similar stage of
development and acknowledges that it is able to fend for itself, that it can
bear the economic risk of this investment, and that it has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of this investment.
 
(5) 
It represents that is not a U.S. person (as defined in in Rule 902(k) of
Regulation S) and is not acquiring the Securities for the account or benefit of,
directly or indirectly, any U.S. Person;
 
(6) 
It represents that it is knowledgeable of the relevant securities laws
applicable in the jurisdiction outside the United States in which it is resident
that would apply to the acquisition of the Securities and is not relying on the
Company to ensure compliance with any such laws;
 
(7) 
It represents that the Securities were not offered to it in the United States,
that at the time its purchase decision was made, it was outside the United
States, and that this Agreement was delivered to, completed, executed and
delivered by, it (or its authorized signatory) outside the United States;
 
(8) 
It understands that the Securities may not be sold, transferred, or otherwise
disposed of;
 
(9) 
If necessary, it shall file with the Corporation an Internal Revenue Service
Form W-8BEN-E and, on an ongoing basis, will provide such other information or
documents as shall be requested by the Corporation to enable it to comply with
the requirements of the Internal Revenue Service.
 
 
 

- 5 -
 
 
Section 9  

Further Assurances
 
The Parties shall take such further actions as necessary, and shall executed and
deliver such documents, instruments and agreements and do all such other acts
and things as may be reasonably required, in the opinion of the Agent and
Corporation, to give effect to the provisions of this Agreement.
 
Section 10  

Governing Law
 
This Agreement shall be governed by, and construed in accordance with, the laws
of the state of New York without regard to its conflicts of law rules. Each of
the Parties hereby irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Agreement.
 
Section 11  

Successors and Assigns
 
This Agreement will be binding upon and inure to the benefit of the Parties and
their respective successors and permitted assigns.
 
Section 12   

Entire Agreement
 
This Agreement constitutes the entire agreement of the parties relating to the
subject matter hereof and supersedes all prior agreements, understandings, and
discussions, whether written or oral, relative to the subject matter hereof.
Except as otherwise specifically set forth in this Agreement, neither party
makes any representation, warranty, undertaking, promise, inducement or
condition, express, implied or collateral, to the other.
 
Section 13     

Conflict or Inconsistency
 
In the event of any conflict or inconsistency between the terms of this
Agreement and the terms of the NPA, the terms of this Agreement shall prevail.
 
Section 14    

Execution in Counterparts
 
This Agreement may be executed in counterparts and by facsimile, each of which
shall be deemed to be an original and which together shall constitute one and
the same agreement.
 
[signature page follows]
 
 
 

- 6 -
 
IN WITNESS WHEREOF the parties hereto have duly executed this agreement as of
the date first above written.
 
 
 
 
 
AEMETIS INC.
 
 
By:
/s/ Eric A. McAfee
 
Name: Eric A. McAfee
 
Title: Chief Executive Officer

 
 
 
 
THIRD EYE CAPITAL CORPORATION,as Agent
 
 
By:
/s/ Arif N. Bhalwani
 
Name: Arif N. Bhalwani
 
Title:  Managing Director

 
 

 

 
 
SCHEDULE
 
CALL / PUT ELECTION
 
[DATE]
 
ADDRESSEE: [Third Eye Capital Corporation, as Agent OR Aemetis, Inc.]
 
Re:    

[CALL / PUT] Option – Stock Appreciation Rights Agreement
 
We refer to the Stock Appreciation Rights Agreement, dated August 23, 2018 among
Aemetis, Inc. and Third Eye Capital Corporation, as agent for the Noteholders
(the “Agreement”). All undefined capitalized terms used herein have the meaning
ascribed thereto in the Agreement.
 
We hereby give you notice, as of the date hereof, of the irrevocable exercise of
the [Call / Put] Option in our favour, pursuant to the Agreement.
 
IN WITNESS WHEREOF, this election has been duly executed by an authorized
officer or representatives as of the date first above mentioned.
 
 
 
 
 
[NAME]
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 

 
 
 
 
 
 
 
